Citation Nr: 1716160	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947 and from January 1948 to December 1951.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision represents a full grant of benefits, any defects of the duties to notify and assist are moot. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service connected for bilateral hearing loss at 80 percent from January 2015 and tinnitus at 10 percent from August 2003.  Therefore, the Veteran's disability rating meets schedular requirements for TDIU.

In considering whether the preponderance of the evidence supports that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, especially his service-connected bilateral hearing loss disability, render him unable to secure or follow a substantially gainful occupation.

Of record is an April 2015 private opinion by an audiologist who examined the Veteran and conducted diagnostic testing.  The examiner opined that the Veteran's "severe hearing loss and tinnitus have rendered him unemployable."  The examiner elaborated that the Veteran needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  He should also avoid any
environment which requires normal hearing or good speech understanding, as his limitations include in-person and telephonic verbal communication.  The examiner stated that the hearing loss would pose a significant safety risk in any job involving transportation, driving or being around heavy or moving machinery.  The examiner concluded that the Veteran's "service-connected hearing loss would significantly impair his employability in any job assignment with or without adaptation."

The record also contains VA examination reports that indicate that the Veteran's bilateral hearing loss negatively impacts his employability.  During a June 2015 VA exam, the examiner noted that the Veteran has trouble understanding conversation in difficult listening environments due to his hearing loss, and has difficulty sleeping due to tinnitus.  During an April 2014 VA exam, the examiner stated that the Veteran is gainfully employable; however, he has difficulty understanding speech even with hearing aids.

The Veteran's January 2015 claim for TDIU reflects that the Veteran has worked primarily in welding.  A March 2015 report from his prior employer indicates that the Veteran last worked in September 2005 in plant maintenance, and that he retired.

In weighing the evidence, the Board gives the April 2015 private examination and June 2015 VA examination the most probative weight, as they were conducted most recently and include diagnostic testing of the Veteran and consideration of his lay statements.  The April 2015 opinion places the evidence in equipoise as to if the Veteran is limited in substantially gainful employment due to his bilateral hearing loss disability by providing a well-reasoned positive nexus opinion.  While the April 2014 VA examination indicates that the Veteran is able to gainfully work, the Board gives that exam less probative weight as the record supports that the Veteran's hearing loss has worsened since that exam.

In light of the evidence as stated above, including the April 2015 private exam that indicates the Veteran is unable to work due to his service-connected bilateral hearing loss disability, the Board concludes that the evidence supports a finding that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, TDIU is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability resulting from service-connected disabilities (TDIU) is granted. 




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


